                                      IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON

                                              PORTLAND DIVISION


 LARISSA WHTTE, an individual,                               Case No. 6:18-cv-00550-JR

                        Plaintiff,                           SUBPOENA DUCES TECUM
        vs.


 CITY OF TURNER POLICE CHIEF DON]
 TAYLOR; by and through fhe CITY OF|
 TURNER POLICE DEPARTMENT, a)
 political subdivision of TURNER, OREGON

                        Defendants.


 TO: Nick Hunter
      Marion County Sheriffs Office
        100 High Street NE
        Salem, OR97301



YOU ARE COMMANDED to appear in the United States District Court at the place, date, and time specified
below to testify in the above case.

PLACE OP TESTIMONY                                                           COURTROOM

                                                                            DATE AND TIME

• YOU ARE COMMANDED to appear at the place, date, and time specified below to testify at the taMng of E
deposition in the above case.


PLACE OP DEPOSmON
Thenell Law Group
12909 SW 68th Parkway, Ste. 290
Portland, OR 97223 DATE AND TIME:
                                                                     February 11, 2018 at Noon

• YOU ARE COMMANDED to provide copies of all records in your custody, control, or possession
including, but not limited to: See Attached Exhibit(s) A



PLACE: Please mail the requested records to:                                       DATE AND TIME:
Daniel E. Thenell                                                        By or Before January 23, 2019
TheneU Law Group, P.C.
12909 SW 68th Parkway, Suite 290
Portland, OR 97223
                                                                                                 E/VC^.

                                                                                               01
                                                                                         L^U£rCV-®<TO?
  n YOU ARE COMMANDED to permit inspection of the following premises at the date and time specif
     below.

 PREMISES                                                                             DATE AND TIME



 Any organization not a party to this suit that is subpoenaed for the taking of a deposition shall designate 01
 more officers, directors, or managing agents, or other persons who consent to testify on its behalf, and ma;
 fortih, for each person designated, the matters on which fhe person will testify. Federal Rules of Civil
 Procedure, 30(b)(6).

 The following provisions of Fed. R. Civ, P. 45 are attached - Rule 45(c), relating to the place ofcompliam
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating ti
 your duty to respond to this subpoena and the potential consequences of not doing so.

                              Notice to the person who issues or requests tMs subpoena
 If this subpoena commands the production of documents, electrouicaUy stored iDforraation, or tangible thit
 notice and a copy of the subpoena must be served on each party in. this case before it is served on the perso
 whom it is directed. Fed. R. Civ. P. 45(a)(4).



ISSUING OFFICER SIGNATURE AND TITLB (INDICATE IF ATTORNEY FOR PLAJNTB7F OR DEEENDANT) DATE: January 9, 2019



                                                                     /s/Daniel E. Thenell
                                                              Daniel E. TheneU, OSB# 971655
                                                              Email; Dan(%Thene]lLaw<3rQUp.com
                                                                     Of Attorneys for Plamfiff

ISSUING OEFICBR'S NAME, ADDRBSS AND PHONB NUMBER              Daniel E. TheneU, WSBA No, 37297
                                                              Theaell Law Group, P.C,
                                                              12909 SW 68& Parkway, Suite 290
                                                              Portland, OR 97223
                                                                     Trial Attorney:
                                                                     Daniel E. Thenell, OSB# 971655
Witness Fee $ 40.00
Mileage $ 44.85
TOTAL $ 85.85
TheneU Law Group, P.C.
12909 8W 68til Parkway, Suite 290
Portland, OR 97223
Telephone: (503) 372-6450
                                              PROOF OF SERVICE

                                              DATE: January 9,2019
Steven A. Kraemer
Richard P. Freud
Kiaemer & Lewis
P.O. Box 1469
Lake Oswego, OR 97035
Email: skraemer@cisQregon.org
Email: r£reud(a),cisoregon.org

Via email at email(s) located above.

SERVED ON (PRINT NAME)                                        MANNER OF SERVICE


Laura M. Pride                                                Paralegal
SERVED BY (PRINT NAME)                                        TITLE


                                        DECLARATION OF SERVER

       I declare under penalty of perjury under the laws of the United States of America that the foregoing
information contained in the Proof of Service is true and correct.




       Executed on January 9,2019 _ 1st Laura M. Pride
                         DATE Laura Pride, Paralegal
                                       Thenell Law Group
                                                      12909 SW 68& Parkway, Suite 290
                                                     Portland, OR 97223
                                                      EXHIBIT A

          YOU ARE HEREBY COMMANDED to produce any and all records in your possession,

 custody, or control regarding:

          YOUR COMPLETE FILE regarding Larissa White, and/or Turner Police Chief Don

 Taylor, and/or Turner Police Department, and/or David Sawyer from January 2015 to the

present, including but not limited to:



     o Correspondence o Bills/Invoices
     o       Records                              o      Notes
     o      Reports                         o      Research



               Please obtain approval from our off for all copy fees exceedmg $100.00



As used herein, "records, corresnondence & documents" shall also include all writings, drawings, statistics,
graphs and charts, pamphlets, notations of conversations or telephone calls, notes, memorandums, calendars, diaries,
all correspondence including electronic mailings and other electronic media, audio and videotapes, photographs,
phono-records, and other data compilations (i.e., computerized data records).


All information sought shall include production of all available formats (i.e., video, audio, transcription).
